The petition for writ of prohibition is dismissed without prejudice to any right petitioner may have to present in appeal number 2D18-4812 the jurisdictional arguments that she raises in the petition. Petitioner may file a motion in the trial court to stay the Emergency Ex Parte Order to Pick Up Minor Child rendered November 29, 2018, pending the disposition of her appeal from that order in case number 2D18-4812, and, if necessary, she may seek review in this court of the trial court's order on such a motion to stay. See Fla. R. App. P. 9.310(a), (f). Our dismissal is without prejudice to petitioner filing a notice of appeal from the trial court's order entered January 2, 2019.
VILLANTI, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.